Walworth, Circuit Judge.
The testimony of the person injured is not absolutely necessary in a case of this kind; which differs materially from the case of an actual rape. This is only a question of intention. That question the jury must determine from the cireumstahces of the case. And I can hardly imagine how they could he made stronger, if the woman was herself a witness. If she could explain these circumstances so as to make them consistent with the innocence of the prisoner, it was his duty to procure her attendance at the trial.
The jury found the prisoner guilty, and he was sentenced to seven years’ imprisonment, in the state prison.